 KIRSCH DRAPERY HARDWARE363Kirsch Drapery Hardware and General Drivers,Warehousemen and Helpers, Local 745, affili-ated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, AFL-CI0,1 Petitioner.Case 16-RC-9099August 6, 1990DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN STEPHENS AND MEMBERSDEVANEY AND OVIATTThe National Labor Relations Board has consid-ered objections to an election held December 5,1988, and the hearing officer's report recommend-ing disposition of them The election was conduct-ed pursuant to a Stipulated Election AgreementThe revised tally of ballots shows four votes forand four against the Petitioner, with no challengedballotsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has reviewed the record in light ofthe exceptions and brief, and, for the reasons setforth below, has decided to adopt the hearing offi-cer's findings and recommendations2 only to theextent consistent with this decision, and finds that acertification of results of election should issueAt the conclusion of the heanng, the heanng of-ficer on his own initiative raised the issue of Boardagent misconduct during the election In his report,he concluded that the cumulative effect of theBoard agent's conduct was sufficient to interferewith the election The Employer excepts, and wefind ment in the Employer's exceptionsThe election was scheduled to be conducted be-tween 10 and 10 30 a m, with the preelection con-ference scheduled for 9 30 a m The Board agentdid not arrive at the election site until 10 15 a m,and the polls did not open until approximately10 30 a m The Board agent allowed the Employ-er's manager of employee relations and the unionorganizer to assemble the voting equipment whileshe gave instructions to the observers 3 During thepreelection conference, the parties agreed thatLarry T Mariam, the voter whom the Petitionerwas challenging, should vote first He was given aOn November 1, 1987, the Teamsters International Union was read-mitted to the AFL-CIO Accordingly, the caption has been amended toreflect that change2 In the absence of exceptions, the Board adopts, pro forma, the hear-ing officer's recommendations that the Petitioner's Objections 1 through5 be overruled3It is unclear whether the observers were provided with wntten in-structions as wellballot, which he took into the voting booth andmarked 4 He then handed the ballot to the Boardagent and left The Board agent placed the ballotin a challenge envelope, sealed the envelope, andplaced it in the ballot boxWhen all the votes had been cast and the partiesreturned to the polling area to witness the count-ing, the Board agent attempted to resolve the chal-lenged ballot The union observer insisted thatMariam was ineligible because he was quitting thenext day The Board agent listened to his conten-tion and explained that the contention was insuffi-cient to find Mariam ineligible because Mariam wasstill employed by the Employer on the day of theelection The union organizer suggested that theBoard agent first open and count the unchallengedballots, which she did The tally showed four votescast for and three against the Petitioner The Boardagent again attempted to resolve the challengedballot The union observer maintained that thevoter was ineligible The Board agent again ex-plained that the reasons given for the challenge,namely, that the voter had been "bought" and thatthe Employer had held discussions with employeesthe day before the election, might be objectionableconduct, but that they did not pertain to the voter'seligibility After extended discussion, the Boardagent announced she was going to open the ballotunless there was further objection When there wasno response, she opened the challenged ballot Thetally of ballots was revised to reflect four votescast for and four against the PetitionerThe hearing officer found that none of the aboveincidents, by themselves, were sufficient to ietaside the election We agree with this conclusionHowever, the hearing officer went on to find thatthe cumulative effect of the incidents was sufficientto warrant setting aside the election We disagreewith this conclusion for the reasons set forthbelowAlthough it is certainly desirable for a . Boardagent to arrive at the polls at the designated time,this is not always possible Generally, elections willnot be set aside when, as here, no voters were dis-enfranchised by the delay See Celotex Corp, 266NLRB 802, 803 (1983) Further, a Board agent'ssoliciting the assistance of others to erect votingequipment amounts to nothing more than delegat-ing inconsequential tasks, which is insufficient todestroy the Board's appearance of neutrality SeeUS Ecology Inc v NLRB, 772 F 2d 1478 (9th Cir1985)4 The Petitioner's observer testified that he challenged the voter, butcould not remember exactly when he did so299 NLRB No 46 364DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSimilarly, we see no irregularities in the mannerin which Mariam cast his ballot which warrant set-ting aside the election. Thus, although Mariam wasallowed to vote ahead of the other voters, this pro-cedure was agreed to by both parties and thus didnot indicate any partiality by the Board agent. Fur-ther, we agree that the Board agent did not followthe guidelines contained in the Board's Casehan-dling Manual when the Board agent herself tookthe marked ballot from the voter, sealed it in thechallenge envelope, and deposited it in the ballotbox, rather than directing the voter to carry outthese steps.° We do not find, however, that theBoard agent's failure to follow these guidelines sig-nificantly impaired the election in view of the ab-sence of any evidence of ballot tampering or evi-dence that either the Board agent or any potentialvoter saw how Mariam had voted.The Board agent's clearing the challenge is moretroubling, but we nonetheless do not find in this aground for overturning the election. The guidelinescall for the agent's attempting to dispose of thechallenge before beginning the count; and while theagent is free to "encourage" parties to dispose ofchallenges "(i.e., remove or sustain the challenge),"particular actions are not to be "urged if there is re-luctance in any quarter." The matter "should notbe allowed to devolve into an argument on themerits or to delay the count unduly."7 Further, if aparty representative, after appropriate encourage-ment, agrees to withdraw a challenge and no otherparty wishes to challenge the voter, the agreementfor resolving that challenge is to be noted in writ-ing on the stub of the challenge envelope and ini-tialed by the parties; the stub is then removed andpreserved and the ballot is dropped into the ballotbox.° Here the agent (1) turned to this challengeafter she had tallied the unchallenged ballots, (2)engaged in discussion on the merits of the Petition-er's challengeŠa discussion that went beyond "en-couragement" to withdraw the challengeŠand, (3)did not, after the Petitioner's representative ap-peared tacitly to acquiesce in the agent's suggesteddisposition of the challenge, secure an expresswithdrawal of the challenge, memorialize the dis-position, and have the parties initial that record.We find no basis for the Petitioner's reliance onthe first error because the agent's action in first tal-lying the unchallenged ballots before turning to thechallenges was done at the suggestion of. the Peti-tioner's representative. We decline to overturn the5 Sec. 11338.1 of the Board's Casehandlinz Manual (Manual) providesthat the challenged voter should place the marked ballot in the envelope,seal the envelope, and drop it in the voting box.6 Sec. 11340.3 of the Manual (emphasis in original).7 Ibid.Id. at Sec. 11340.3(b).election on the basis of the agent's unduly pro-longed discussion of the Petitioner's challenge and .the failure to secure a withdrawal and to memorial-ize the disposition of the challenge because we seeno prejudice to the Petitioner. The challenge on itsface was plainly unmeritorious, so even if the chal-lenge had been left for resolution by the RegionalDirector (as it should have been, in the absence ofthe Petitioner's affirmative act of withdrawing it),the result would have been the same.°We decline to set the election aside on the basisof the foregoing deviations from the guidelinescontained in the Manual because, for the reasonsstated above, we find that, considered separately orcumulatively, they do not raise a "reasonable doubtas to the fairness and validity of the election." Poly-mers, Inc., 174 NLRB 282 (1969), enfd. 414 F.2d999 (2d Cir. 1969). The guidelines included in theManual are not binding procedural rules, but areintended to provide operational guidance in thehandling of representation cases. NLRB Casehan-dling Manual (Part Two) Representation Proceed-ing, Introduction and Purpose. See also Patrick (ICo., 277 NLRB 477, 479 (1985) (unfair labor prac-tice case). Although compliance with the guide-lines contained in the Manual is desirable becausethose guidelines are intended to safeguard a freeand fair election, the Board acknowledges the needto "avoid unrealistic standards which insist on im-probable purity of word and deed on the part ofthe parties or Board agents." Newport News Ship-building, 239 NLRB 82, 91 (1978), remanded forhearing 594 F.2d 8 (4th Cir. 1979).1°'An allegation that a voter will quit the day after the election is notgrounds for declaring the voter ineligible (D. J. W. Cartage, 231 NLRB1163 (1977)); and the arguments of Petitioner's representative regardingalleged improper actions by the Employer could properly be raised onlyas objections filed after the final tally of ballots was made available to theparties.We also do not agree that the Board agent's conduct in clearing thechallenge showed a partiality that impugned the integrity of the election.This case is clearly distinguishable from Hudson Aviation Services, 288NLRB 870 (1988), on which the hearing officer relied. In Hudson, aBoard agent, mistakenly believing that the parties had agreed that nomore than one supervisor could remain in a dispatcher's office near thepolling area, engaged in a "loud argument" with the employer's assistantmanager, thereby communicating "the impression that the Board was dis-pleased with and was criticizing the Employer's assistant manager." Id.10 Neither Harry Lunstead Designs, 270 NLRB 1163 (1984), nor Papri-kas Fono, 273 NLRB 1326 (1984), cited by the hearing officer, holds tothe contrary. The Board did refer to the Manual guidelines in settingaside elections in those cases, but it did not rely on the mere fact that theguidelines were not adhered to. In Harry Lunstead Designs, various errorsof the Board agent effectively denied a party's representative the oppor-tunity to challenge a voter who was in fact ineligible to vote. In thepresent case, by contrast, the Board agent's clearance of the Petitioner'schallenge resulted in counting the vote of an employee found to be eligi-ble. In Paprikas Fono, the Board found that the handling of challengedballots after the election gave rise to doubts concerning whether they hadbeen adequately protected from tampering, a matter bearing on the elec-tion's validity. Here, the Board agent's conduct in question occurred inthe sight of both parties, and there was no indication that the ballotcounted after the challenge was cleared could be anything other than theballot marked by employee Mariam. KIRSCH DRAPERY HARDWARE365We therefore find that the effect of the Boardagent's conduct was not sufficient to warrant set-ting the election aside Accordingly, we will issue aCertification of Results of the ElectionCERTIFICATION OF RESULTS OFELECTIONIT IS CERTIFIED that a majority of the valid bal-lots have not been cast for General Drivers, Ware-housemen and Helpers, Local 745, affiliated withthe International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of Amenca,AFL-CIO and that it is not the exclusive repre-sentative of these bargaining unit employees